Appellant was convicted of an assault with intent to kill and assessed the lowest punishment.
The evidence was undoubtedly sufficient to sustain the verdict. Every issue raised was submitted by the court in an apt charge, to which there was no objection. *Page 604 
In his motion for a new trial he sought a new trial on the ground of claimed newly discovered evidence. He did not attach thereto the affidavit of the person whose testimony he claimed was newly discovered and his motion on this ground is wholly insufficient under the well established law pertaining thereto. However, the court heard the testimony on this ground and after hearing it overruled the motion. This evidence was attempted to be preserved in both a bill of exceptions and a statement of facts, but both filed in the lower court after the adjournment of the term, hence this question can not be reviewed by this court as has many times been held by it. Reyes v. State, 81 Tex. Crim. 588, 196 S.W. Rep., 533, and cases there collated.
There is nothing else to discuss. The judgment is affirmed.
Affirmed.